Citation Nr: 1003275	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial increased rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine at C5-6 and C6-7.

3.  Entitlement to service connection for a heart condition 
(claimed as right bundle branch block and bifascicular 
block).

4.  Entitlement to service connection for recurrent 
gastritis.

5.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 
1984 and September 1985 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for degenerative disc disease of 
the cervical spine assigning a 10 percent disabling, and GERD 
assigning a noncompensable rating, and denied service 
connection for a heart condition, recurrent gastritis, and 
degenerative disc disease of the thoracic spine.  The RO 
issued a notice of the decision in January 2006.  The Veteran 
timely filed two separate Notices of Disagreement (NODs) in 
January 2007.  A September 2007 rating decision increased the 
GERD disability rating to ten percent.  The RO issued a 
Statement of the Case (SOC) in October 2007.  In April 2008, 
the Veteran filed a substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202.  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the Statement of the Case to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b). Additionally, an extension 
for filing a Substantive Appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a Substantive Appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

It appears that the Veteran did not timely file either a 
Substantive Appeal or a request for an extension of time to 
so do.  In a rating decision issued January 2006, the RO 
denied service connection for a heart condition, recurrent 
gastritis and degenerative disc disease of the thoracic 
spine, and granted service connection for degenerative disc 
disease of the cervical spine assigning a 10 percent 
disabling, and GERD assigning a noncompensable rating.  The 
Veteran received notification of this decision, and his 
representative expressed disagreement by way of two separate 
January 2007 statements.  An SOC was sent to the Veteran's 
address of record on October 1, 2007 and the cover letter 
that was mailed with the SOC advised the Veteran that, to 
perfect his appeal in the above matter, he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.  The Veteran submitted a VA 
Form 9, Appeal to Board of Veterans' Appeals, on April 23, 
2008, which is approximately six months later.

February 2008 correspondence from the Veteran's 
representative states that his address had changed.  It is 
unclear as to whether the Veteran received the October 2007 
SOC.

Accordingly, the case is REMANDED for the following action:

Determine whether the Veteran's VA-Form 9 
substantive appeal was timely with respect 
to his service connection claims for a 
heart condition, recurrent gastritis and 
degenerative disc disease of the thoracic 
spine, and initial increased rating claims 
in excess of 10 percent for GERD and 10 
percent for degenerative disc disease of 
the cervical spine at C5-6 and C6-7.  
Specifically address the fact that the 
Veteran's appeal was received approximately 
six months after issuance of the SOC and 
the fact that the Veteran's address changed 
at some undetermined time prior to 
submission of his appeal.  If it is 
determined that the Appeal was timely 
filed, the case should be returned to the 
Board for further appellate consideration. 

If it is determined that the Appeal was not 
timely filed, provide the Veteran and his 
representative with notice of that 
determination and provide an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


